



Exhibit 10.6




THE TIMKEN COMPANY
 
Time-Based Restricted Stock Unit Agreement




    WHEREAS, __________ (“Grantee”) is an employee of The Timken Company (the
“Company”) or a Subsidiary; and
 
    WHEREAS, the grant of Restricted Stock Units evidenced hereby was authorized
by a resolution of the Compensation Committee (the “Committee”) of the Board
that was duly adopted on _____, 20__, and the execution of a Restricted Stock
Unit Agreement in the form hereof (this “Agreement”) was authorized by a
resolution of the Committee duly adopted on _____, 20__.
 
    NOW, THEREFORE, pursuant to The Timken Company 2011 Long-Term Incentive
Plan, as amended and restated as of February 13, 2015 (the “Plan”) and subject
to the terms and conditions thereof and the terms and conditions hereinafter set
forth, the Company hereby confirms to Grantee the grant, effective ________ __,
20__ (the “Date of Grant”), of __________ Restricted Stock Units (the “RSUs”).
All terms used in this Agreement with initial capital letters that are defined
in the Plan and not otherwise defined herein shall have the meanings assigned to
them in the Plan.
 
1.
Payment of RSUs. The RSUs will become payable if the Restriction Period lapses
and Grantee’s right to receive payment for the RSUs becomes nonforfeitable
(“Vest,” “Vesting” or “Vested”) in accordance with Section 3 and Section 4 of
this Agreement.



2.
RSUs Not Transferrable. None of the RSUs nor any interest therein or in any
Common Shares underlying such RSUs will be transferable other than by will or
the laws of descent and distribution prior to payment.



3.
Vesting of RSUs. Subject to the terms and conditions of Section 4 and Section 5
of this Agreement, the RSUs will Vest (a) to the extent of one-quarter (1/4) of
the RSUs after Grantee shall have been in the continuous employ of the Company
or a Subsidiary for one full year from the Date of Grant and (b) to the extent
of an additional one-quarter (1/4) of the RSUs after each of the next three
successive years thereafter during which Grantee shall have been in the
continuous employ of the Company or a Subsidiary. For purposes of this
Agreement, the continuous employment of Grantee with the Company or a Subsidiary
will not be deemed to have been interrupted, and Grantee shall not be deemed to
have ceased to be an employee of the Company or a Subsidiary, by reason of the
transfer of Grantee’s employment among the Company and its Subsidiaries.



4.
Alternative Vesting of RSUs. Notwithstanding the provisions of Section 3 of this
Agreement, and subject to the payment provisions of Section 6 hereof, the RSUs
will Vest earlier than the times provided for in Section 3 under the following
circumstances:



(a)
Death or Disability: If Grantee should die or become permanently disabled while
in the employ of the Company or a Subsidiary, then the RSUs will immediately
Vest in full. If Grantee should die or become permanently disabled during the
period that Grantee is deemed to be in the continuous employ of the Company or a
Subsidiary pursuant to Section 4(b), 4(d) or 4(e), then the RSUs will
immediately Vest in full, except that to the extent that Section 4(e) applies,
the RSUs will immediately Vest only to the extent that the RSUs would have
become Vested during the severance period pursuant to Section 4(e). For purposes
of this Agreement, “permanently disabled” means that Grantee has qualified for
long-term disability benefits under a disability plan or program of the Company
or, in the absence of a disability plan or program of the Company, under a
government-sponsored disability program and is “disabled” within the meaning of
Section 409A(a)(2)(C) of the Code.



(b)
Retirement: If Grantee retires, then Grantee shall Vest in the RSUs in
accordance with the terms and conditions of, and over the time period described
in, Section 3 as if Grantee had remained in the continuous employ of the Company
or a Subsidiary from the Date of Grant until the end of the four-year period
described in Section 3 or the occurrence of a circumstance referenced in Section
4(a) or Section 4(c), whichever occurs first. For purposes of this Agreement,
“retire” or “retirement” shall mean: (i) Grantee’s voluntary termination of
employment, with the consent of the Board or the Committee at or after Grantee
has reached age 55 and has accrued at least 15 years of continuous employment
with the Company or a Subsidiary, (ii) Grantee’s voluntary termination of
employment at or after age 62; or (iii) Grantee’s termination of employment in
accordance with applicable non-U.S. local law, if such non-U.S. law requires
such termination to be treated as a retirement based on different criteria than
those set forth in the preceding clauses (i) and (ii).





1

--------------------------------------------------------------------------------





(c)
Change in Control:



(i)
Upon a Change in Control occurring during the Restriction Period while Grantee
is an employee of the Company or a Subsidiary, to the extent the RSUs have not
been forfeited, the RSUs will immediately Vest in full (except to the extent
that a Replacement Award is provided to Grantee for the RSUs). If Grantee is
deemed to be in the continuous employ of the Company or a Subsidiary pursuant to
Section 4(b), 4(d) or 4(e), then, upon a Change in Control during the
Restriction Period, the RSUs will immediately Vest in full, except that to the
extent that Section 4(e) applies, the RSUs will Vest only to the extent that the
RSUs would have become Vested during the severance period pursuant to Section
4(e).



(ii)
For purposes of this Agreement, a “Replacement Award” shall mean an award (A) of
restricted stock units, (B) that has a value at least equal to the value of the
RSUs, (C) that relates to publicly traded equity securities of the Company or
its successor in the Change in Control (or another entity that is affiliated
with the Company or its successor following the Change in Control) (the
“Successor”), (D) the tax consequences of which, under the Code, if Grantee is
subject to U.S. federal income tax under the Code, are not less favorable to
Grantee than the tax consequences of the RSUs, (E) that vests in full upon a
termination of Grantee’s employment with the Successor for Good Reason by
Grantee or without Cause (as defined in Section 4(e)) by the Successor within a
period of two years after the Change in Control, and (F) the other terms and
conditions of which are not less favorable to Grantee than the terms and
conditions of the RSUs (including the provisions that would apply in the event
of a subsequent Change in Control). A Replacement Award may be granted only to
the extent it conforms to the requirements of Treasury Regulation
1.409A-3(i)(5)(iv)(B) or otherwise does not result in the RSUs or Replacement
Award failing to comply with Section 409A of the Code. Without limiting the
generality of the foregoing, the Replacement Award may take the form of a
continuation of the RSUs if the requirements of the preceding sentence are
satisfied. The determination of whether the conditions of this Section 4(c)(ii)
are satisfied will be made by the Committee, as constituted immediately before
the Change in Control, in its sole discretion.



(iii)
For purposes of Section 4(c)(ii), “Good Reason” will be defined to mean a
material reduction in the nature or scope of the responsibilities, authorities
or duties of Grantee attached to Grantee’s position held immediately prior to
the Change in

Control, a change of more than 60 miles in the location of Grantee’s principal
office immediately prior to the Change in Control, or a material reduction in
Grantee’s remuneration upon or after the Change in Control; provided, that no
later than 90 days following an event constituting Good Reason, Grantee gives
notice to the Successor of the occurrence of such event and the Successor fails
to cure the event within 30 days following the receipt of such notice.


(iv)
If a Replacement Award is provided, notwithstanding anything in this Agreement
to the contrary, any outstanding RSUs which at the time of the Change in Control
are not subject to a “substantial risk of forfeiture” (within the meaning of
Section 409A of the Code) will be deemed to be Vested at the time of such Change
in Control.



(d)
Divestiture: If Grantee’s employment with the Company or a Subsidiary terminates
as the result of a divestiture, then Grantee shall Vest in the RSUs in
accordance with the terms and conditions of Section 3 as if Grantee had remained
in the continuous employ of the Company or a Subsidiary from the Date of Grant
until the end of the four-year period described in Section 3 or the occurrence
of a circumstance referenced in Section 4(a) or Section 4(c), whichever occurs
first. For the purposes of this Agreement, the term “divestiture” shall mean a
permanent disposition to a Person other than the Company or any Subsidiary of a
plant or other facility or property at which Grantee performs a majority of
Grantee’s services whether such disposition is effected by means of a sale of
assets, a sale of Subsidiary stock or otherwise.



(e)
Termination Without Cause: Subject to Section 8 hereof, if (i) Grantee’s
employment with the Company or a Subsidiary terminates as the result of a
termination by the Company or a Subsidiary other than for Cause (a “Termination
Without Cause”) and (ii) Grantee is entitled to receive severance pay pursuant
to the terms of any severance pay plan of the Company in effect at the time of
Grantee’s termination of employment that provides for severance pay calculated
by multiplying Grantee’s base compensation by a specified severance period, then
Grantee shall Vest in the RSUs in accordance with the terms and conditions of
Section 3 as if Grantee had remained in the continuous employ of the Company or
a Subsidiary from the Date of Grant until the end of the severance period or the
occurrence of a circumstance referenced in Section 4(a) or Section 4(c),
whichever occurs first.





2

--------------------------------------------------------------------------------





For purposes of this Agreement, “Cause” shall mean (i) an intentional act of
fraud, embezzlement or theft in connection with Grantee’s duties with the
Company or a Subsidiary (or the Successor, if applicable); (ii) an intentional
wrongful disclosure of secret processes or confidential information of the
Company or a Subsidiary (or the Successor, if applicable); (iii) an intentional
wrongful engagement in any competitive activity that would constitute a material
breach of Grantee’s duty of loyalty to the Company or a Subsidiary; (iv) the
willful misconduct in the performance of Grantee’s duties to the Company or a
Subsidiary (or the Successor, if applicable); or (v) gross negligence in the
performance of Grantee’s duties to the Company or a Subsidiary (or the
Successor, if applicable). No act, or failure to act, on the part of Grantee
shall be deemed “intentional” unless done or omitted to be done by Grantee not
in good faith and without reasonable belief that Grantee’s action or omission
was in or not opposed to the best interest of the Company or a Subsidiary (or
the Successor, if applicable); provided, that for any Grantee who is party to an
individual severance or employment agreement defining Cause, “Cause” will have
the meaning set forth in such agreement.
5.
Forfeiture of RSUs. Any RSUs that have not Vested pursuant to Section 3 or
Section 4 prior to the fourth anniversary of the Date of Grant will be forfeited
automatically and without further notice on such date (or earlier if, and on
such date that, Grantee ceases to be an employee of the Company or a Subsidiary
prior to the fourth anniversary of the Date of Grant for any reason other than
as described in Section 4).



6.
Form and Time of Payment of RSUs.



(a)
General: Subject to Section 5 and Section 6(b), payment for Vested RSUs will be
made in cash or Common Shares (as determined by the Committee) within 10 days
following the Vesting dates specified in Section 3.



(b)
Other Payment Events. Notwithstanding Section 6(a), to the extent that the RSUs
are Vested on the dates set forth below, payment with respect to the RSUs will
be made as follows:



(i)
Change in Control. Within 10 days of a Change in Control, Grantee will receive
payment for Vested RSUs in cash or Common Shares (as determined by the
Committee); provided, however, that if such Change in Control would not qualify
as a permissible date of distribution under Section 409A(a)(2)(A) of the Code,
and the regulations thereunder, and where Section 409A of the Code applies to
such distribution, Grantee is entitled to receive the corresponding payment on
the date that would have otherwise applied pursuant to Sections 6(a) or 6(b)(ii)
as though such Change in Control had not occurred.



(ii)
Death or Disability. Within 10 days of the date of Grantee’s death or the date
Grantee becomes permanently disabled, Grantee will receive payment for Vested
RSUs in cash or Common Shares (as determined by the Committee).



7.
Payment of Dividend Equivalents. With respect to each of the RSUs covered by
this Agreement, Grantee shall be credited on the records of the Company with
dividend equivalents in an amount equal to the amount per Common Share of any
cash dividends declared by the Board on the outstanding Common Shares during the
period beginning on the Date of Grant and ending either on the date on which
Grantee receives payment for the RSUs pursuant to Section 6 hereof or at the
time when the RSUs are forfeited in accordance with Section 5 of this Agreement.
These dividend equivalents will accumulate without interest and, subject to the
terms and conditions of this Agreement, will be paid at the same time, to the
same extent and in the same manner, in cash or Common Shares (as determined by
the Committee) as the RSUs for which the dividend equivalents were credited.



8.
Release Requirement: Notwithstanding any provision of this Agreement to the
contrary, the Common Shares covered by this Agreement and any RSUs accumulated
with respect thereto will not Vest or become payable pursuant to Section 4(e) of
this Agreement as a result of a Termination Without Cause or pursuant to Section
4(c)(ii)(E) of this Agreement as a result of a termination of employment for
Good Reason by Grantee or without Cause by the Successor unless, to the extent
permitted by applicable law, Grantee signs, does not revoke, and agrees to be
bound by a general release of claims in a form provided by the Company which
release must be signed, and any applicable revocation period shall have expired
within 30 or 60 days (as specified by the Company at the time such release is
provided) of Grantee’s termination of employment (such 30 day or 60 day period,
as applicable, the “Review Period”). In the event such Review Period begins in 1
taxable year of the Grantee, and ends in a 2nd taxable year of the Grantee, then
to the extent necessary to avoid any penalties or additional taxes under Section
409A of the Code, no payment shall be made before the 2nd taxable year.



9.
Detrimental Activity and Recapture.

(a)
In the event that, as determined by the Committee, Grantee shall engage in
Detrimental Activity during employment with the Company or a Subsidiary, the
RSUs will be forfeited automatically and without



3

--------------------------------------------------------------------------------





further notice at the time of that determination notwithstanding any other
provision of this Agreement. Nothing in this Agreement prevents Grantee from
providing, without prior notice to the Company, information to governmental
authorities regarding possible legal violations or otherwise testifying or
participating in any investigation or proceeding by any governmental authorities
regarding possible legal violations.


(b)
If a Restatement occurs and the Committee determines that Grantee is personally
responsible for causing the Restatement as a result of Grantee’s personal
misconduct or any fraudulent activity on the part of Grantee, then the Committee
has discretion to, based on applicable facts and circumstances and subject to
applicable law, cause the Company to recover all or any portion (but no more
than 100%) of the RSUs earned or payable to Grantee for some or all of the years
covered by the Restatement. The amount of any earned or payable RSUs recovered
by the Company shall be limited to the amount by which such earned or payable
RSUs exceeded the amount that would have been earned by or paid to Grantee had
the Company’s financial statements for the applicable restated fiscal year or
years been initially filed as restated, as reasonably determined by the
Committee. The Committee shall also determine whether the Company shall effect
any recovery under this Section 9(b) by: (i) seeking repayment from Grantee;
(ii) reducing, except with respect to any non-qualified deferred compensation
under Section 409A of the Code (to the exten applicable), the amount that would
otherwise be payable to Grantee under any compensatory plan, program or
arrangement maintained by the Company (subject to applicable law and the terms
and conditions of such plan, program or arrangement); (iii) by withholding,
except with respect to any non-qualified deferred compensation under Section
409A of the Code (to the extent applicable), payment of future increases in
compensation (including the payment of any discretionary bonus amount) that
would otherwise have been made to Grantee in accordance with the Company’s
compensation practices; or (iv) by any combination of these alternatives. For
purposes of this Agreement, “Restatement” means a restatement of any part of the
Company’s financial statements for any fiscal year or years beginning with the
year in which the Date of Grant occurs due to material noncompliance with any
financial reporting requirement under the U.S. securities laws applicable to
such fiscal year or years.



10.
Clawback. Notwithstanding anything to the contrary, if Grantee breaches any of
Grantee’s obligations under any non-competition or other restrictive covenant
agreement that it has entered into with the Company or a Subsidiary (the
“Non-Competition Agreement”), to the extent permissible by local law, Grantee
shall forfeit all RSUs and related dividend equivalents, whether or not Vested.
In addition, in the event that Grantee breaches the Non-Competition Agreement,
if the Company shall so determine, Grantee shall, promptly upon notice of such
determination, (a) return to the Company, as applicable, (i) the cash payment(s)
that were made or (ii) all the Common Shares that Grantee has not disposed of
that were issued in payment of RSUs and related dividend equivalents that became
Vested pursuant to this Agreement, and (b) with respect to any Common Shares so
issued in payment of RSUs pursuant to this Agreement that Grantee has disposed
of, pay to the Company in cash the aggregate Market Value per Share of those
Common Shares on the date on which the Common Shares were issued under this
Agreement, in each case as reasonably determined by the Company. To the extent
that such amounts are not promptly paid to the Company, the Company may set off
the amounts so payable to it against any amounts (other than amounts of
non-qualified deferred compensation as so defined under Section 409A of the
Code, to the extent applicable) that may be owing from time to time by the
Company or a Subsidiary to Grantee, whether as wages or vacation pay or in the
form of any other benefit or for any other reason.



11.
Compliance with Law. The Company shall make reasonable efforts to comply with
all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of this Agreement, the Company shall not be
obligated to issue any of the Common Shares covered by this Agreement if the
issuance thereof would result in violation of any such law.



12.
Adjustments. Subject to Section 12 of the Plan, the Committee shall make any
adjustments in the number of RSUs or kind of shares of stock or other securities
underlying the RSUs covered by this Agreement, and other terms and provisions,
that the Committee shall determine to be equitably required to prevent any
dilution or enlargement of Grantee’s rights under this Agreement that otherwise
would result from any (a) stock dividend, stock split, combination of shares,
recapitalization or other change in the capital structure of the Company, (b)
merger, consolidation, separation, reorganization, partial or complete
liquidation or other distribution of assets involving the Company or (c) other
transaction or event having an effect similar to any of those referred to in
Section 12(a) or 12(b) hereof. Furthermore, in the event that any transaction or
event described or referred to in the immediately preceding sentence, or a
Change in Control, shall occur, the Committee shall provide in substitution of
any or all of Grantee’s rights under this Agreement such alternative
consideration (including cash) as the Committee shall determine in good faith to
be equitable under the circumstances.



13.
Withholding Taxes. To the extent that the Company or a Subsidiary is required to
withhold federal, state, local, employment, or foreign taxes, or, to the extent
permitted under Section 409A of the Code, any other applicable taxes, in
connection with Grantee’s right to receive Common Shares under this Agreement
(regardless of whether



4

--------------------------------------------------------------------------------





Grantee is entitled to the delivery of any Common Shares at that time), and the
amounts available to the Company for such withholding are insufficient, it shall
be a condition to the receipt of any Common Shares or any other benefit provided
for under this Agreement that Grantee make arrangements satisfactory to the
Company for payment of the balance of such taxes required to be withheld.
Grantee may satisfy such tax obligation by paying the Company cash via personal
check. Alternatively, Grantee may elect that all or any part of such tax
obligation be satisfied by the Company’s retention of a portion of the Common
Shares provided for under this Agreement or by Grantee’s surrender of a portion
of the Common Shares that he or she has owned. In no event, however, shall the
Company accept Common Shares for payment of taxes in excess of required tax
withholding rates. If an election is made to satisfy Grantee’s tax obligation
with the release or surrender of Common Shares, the Common Shares shall be
credited in the following manner: (a) at the market value of such Common Shares
on the date of delivery if the tax obligations arise due to the delivery of
Common Shares under this Agreement; or (b) at the market value of such Common
Shares on the date the tax obligation arises, if for a reason other than the
delivery of Common Shares under this Agreement.


14.
Right to Terminate Employment. No provision of this Agreement will limit in any
way whatsoever any right that the Company or a Subsidiary may otherwise have to
terminate the employment of Grantee at any time.



15.
Relation to Other Benefits. Any economic or other benefit to Grantee under this
Agreement or the Plan will not be taken into account in determining any benefits
to which Grantee may be entitled under any profit-sharing, retirement or other
benefit or compensation plan maintained by the Company or a Subsidiary and will
not affect the amount of any life insurance coverage available to any
beneficiary under any life insurance plan covering employees of the Company or a
Subsidiary.



16.
Amendments. Any amendment to the Plan will be deemed to be an amendment to this
Agreement to the extent that the amendment is applicable to this Agreement;
provided, however, that no amendment will adversely affect the rights of Grantee
with respect to the Common Shares or other securities covered by this Agreement
without Grantee’s consent. Notwithstanding the foregoing, the limitation
requiring the consent of Grantee to certain amendments will not apply to any
amendment that is deemed necessary by the Company to ensure compliance with
Section 409A of the Code.



17.
Severability. In the event that one or more of the provisions of this Agreement
is invalidated for any reason by a court of competent jurisdiction, any
provision so invalidated will be deemed to be separable from the other
provisions of this Agreement, and the remaining provisions of this Agreement
will continue to be valid and fully enforceable.



18.
Governing Law. This Agreement is made under, and shall be construed in
accordance with, the internal substantive laws of the State of Ohio.



19.
Compliance with Section 409A of the Code. To the extent applicable, it is
intended that this Agreement and the Plan comply with the provisions of Section
409A of the Code, so that the income inclusion provisions of Section 409A(a)(1)
of the Code do not apply to Grantee. This Agreement and the Plan shall be
administered in a manner consistent with this intent. Reference to Section 409A
of the Code is to Section 409A of the Internal Revenue Code of 1986, as amended,
and will also include any regulations or any other formal guidance promulgated
with respect to such Section by the U.S. Department of the Treasury or the
Internal Revenue Service.



20.
Non-U.S. Addendum. Notwithstanding any provisions in this document to the
contrary, the RSUs will also be subject to the special terms and conditions set
forth on Appendix A for Grantees who reside outside of the United States.
Moreover, if a Grantee is not a resident of any of the countries listed on
Appendix A as of the Date of Grant, but relocates to one of the listed countries
at any point thereafter, the special terms and conditions for such country will
apply to Grantee, to the extent the Company determines that the application of
such terms and conditions are necessary or advisable in order to comply with
local law or facilitate the administration of the Plan. Appendix A constitutes
part of this Agreement.



[SIGNATURES ON FOLLOWING PAGE]


5

--------------------------------------------------------------------------------





The undersigned Grantee hereby acknowledges receipt of an executed original of
this Agreement and accepts the award of RSUs covered hereby, subject to the
terms and conditions of the Plan and the terms and conditions herein above set
forth.




                             
Grantee: ___________________________
Date: ______________________________






This Agreement is executed by the Company on this ____ day of __________, 20__.


The Timken Company
    
By ___________________________________
Name:
Title:



6

--------------------------------------------------------------------------------







THE TIMKEN COMPANY
NONDISCLOSURE AND ASSIGNMENT AGREEMENT
As of the date of my electronic acceptance, I am entering into this
Nondisclosure and Assignment Agreement (“Agreement”) with The Timken Company and
those companies and entities that directly or indirectly control, are controlled
by, or are under common control with The Timken Company (the “Company”).
To aid understanding and to avoid unnecessary repetition of text, this Agreement
assigns special meanings to certain terms and concepts. The defined terms and
concepts are represented by capitalized words. The meanings are given in
sections 5 and 15.
Reasons for Agreement
During the course of my employment with the Company, I will be given access to
Trade Secrets and Confidential Information. Maintaining the secrecy of this
information is essential for carrying out the Company’s business in a highly
competitive industry. I may also create, improve, or maintain goodwill with the
Company’s customers and business partners.
The Company will provide me with formal and informal training related to the
Company, its products, and its processes.
In addition, while I am employed by the Company I may invent, create and review
inventions and copyrightable material. It is essential that the Company be
assured of its rights with respect to inventions, copyrightable material, and
similar intellectual property.
Consideration
I am entering this Agreement in consideration of one or more of (i) my new or
continuing employment with the Company, (ii) my access to Trade Secrets, (iii)
the training which I have and will receive from the Company; and (iv) any cash
or equity grant under any Company incentive plan.
Agreement
The Company and I agree as follows:
1.
Nondisclosure and Non-Use of Confidential Information.
During my employment with the Company, I shall use the Company’s Confidential
Information only in the conduct of the Company’s business or as expressly
authorized by the Company in advance and in writing, and I shall do what is
reasonably necessary to prevent actual and threatened unauthorized use,
disclosure, or misappropriation of the Company’s Confidential Information.
Following my Separation, I shall not use or disclose the Company’s Confidential
Information without the express, written consent of the Company. For Trade
Secrets, this obligation will apply everywhere and will continue for so long as
the particular Trade Secret remains a Trade Secret. For all other Confidential
Information, this obligation will apply in those geographic regions in which
unauthorized use or disclosure could harm the Company’s existing or potential
business interests, and will continue for the maximum time period permissible
under applicable state law or until the information is generally known to the
public, whichever is sooner.
I acknowledge that disclosure of the Company’s Confidential Information or Trade
Secrets would unfairly harm the Company and that once such information is
disclosed, even to a person or entity that is not a competitor of the Company,
disclosure to a competitor of the Company might follow. Therefore, I acknowledge
that the restrictions in this Agreement are fair and reasonable and will not
unreasonably limit my ability to gain subsequent employment.




 
I further acknowledge that the prohibitions in this section 1:
A.    do not apply to Confidential Information after it has become generally
known in the industry in which the Company conducts its business, unless the
disclosure resulted from my wrongful conduct;
B.    do not prohibit me from using the general skills and know-how acquired
during and prior to my employment by the Company that do not involve the use or
disclosure of Confidential Information; and
C.    will not unreasonably restrict me from describing my employment history
and duties for work search or other purposes.
2.     Return of Materials.
Upon my Separation, or upon request by the Company, I agree:
A.    to immediately return to the Company all copies of documents, records,
materials, and devices belonging or relating to the Company (except my own
personnel and wage and benefit materials relating solely to me); and
B.    to allow a representative of the Company to inspect my own personal
computing devices (such as personal computers, backup hard drives, thumb drives,
USB devices, cloud storage utilities, and mobile telephones) and to destroy
Company material maintained on those personal computing devices if the Company
has a reasonable belief that such material is present on those devices, except
where and to the extent restricted by law.


3.    Obligations Regarding Developments.
A.    I shall keep and maintain adequate and current written records of all
Developments that I conceive, author, or develop, either individually or with
others, during my employment with the Company. These records may be in the form
of notes, sketches, drawings, or any other format that the Company may specify.
These records will be available to and remain the sole property of the Company
at all times.
B.    I shall promptly and fully disclose to the Company in writing all
Developments that I conceive, author, or develop, either individually or with
others, during my employment or during the one-year period following my
Separation.
C.    All Company Developments will be the sole and exclusive property of the
Company. I shall assign and hereby assign to the Company all right, title and
interest in all Company Developments. The Company may, at its option, have me
assign all right, title, and interest in any Company Developments to a third
party instead of to the Company.
D.    All Company Developments that are copyrightable will be considered
“work(s) made for hire” as that term is defined by U.S. Copyright Law. If a
court of competent jurisdiction determines that any such Company Development is
not a work made for hire, I shall assign and hereby assign to the Company all
right, title, and interest in such Company Development to the Company to the
extent permitted by law.
E.    I shall furnish such information and assistance as the Company may
reasonably request for obtaining, perfecting, assigning, and maintaining
domestic and foreign patents, copyright registrations, and other intellectual
property rights for all Developments that I am obligated to transfer to the
Company under this Agreement. That assistance could include reviewing and
executing applications or documents necessary for the Company to obtain,
perfect, assign, and maintain those intellectual property rights and to effect
the transfer of ownership to the Company. I shall provide this information and
assistance without charge for my services, but I understand that I shall be
entitled to reimbursement of my reasonable out-of-pocket expenses and that the
Company will be responsible for all costs and expenses associated with actions
described in this section.







7

--------------------------------------------------------------------------------





F.     I shall promptly and fully disclose in writing to the Company all
Developments that I conceive, author, or develop, either individually or with
others, during the one-year period following my Separation, that would have been
Company Developments had I remained employed by the Company. I understand that
these Developments are presumed to have been conceived during my employment by
the Company and, unless otherwise proven, will be the exclusive property of the
Company and subject to the assignment obligations of sections 3.C and 3.D.
G.     If I will be employed in California1, Illinois2, Kansas3, Minnesota4,
Washington5, or any other state requiring notice, I am given notice and
understand that the assignment obligations under this section 3 will not apply
to inventions that I can prove were created entirely on my own time and without
any equipment, supplies, facilities, Company Developments, Confidential
Information or Trade Secrets.
4.    No Restrictions.
I affirm to the Company that I have no legal obligations that would prevent the
Company from fully exploiting the Developments that I am obligated to transfer
to the Company under this Agreement or prevent me from complying with my
obligations under this Agreement, and that I have not taken and I will not take
any action that will reduce the value of the rights transferred to the Company
under this Agreement.
5.    Restriction on Unfair Competition.
A.    If, during the two years preceding my Separation, a Customer purchased or
obtained a Supported Product through me or through any individual or business
unit that I managed, directed, supervised, or supported with other than
clerical, menial, or manual labor, then for two years following my Separation I
shall not provide, sell, or solicit the sale of a Competing Product to that
Customer.
B.    If, during the two years preceding my Separation, a Customer purchased or
obtained a Supported Product through me or through any individual or business
unit that I managed, directed, supervised, or supported with other than
clerical, menial, or manual labor, then for two years following my Separation I
shall not engage in any Activity as part of or in support of providing, selling,
or soliciting the sale of a Competing Product to that Customer.
C.    If, during the two years preceding my Separation, I created, learned, or
reviewed confidential or trade secrets of a Customer, then for two years
following my Separation I shall not provide, sell, or solicit the sale of a
Competing Product to that Customer.
D.    If, during the two years preceding my Separation, I created, learned, or
reviewed confidential or trade secrets of a Customer, then for two years
following my Separation I shall not engage in any Activity as part of or in
support of providing, selling, or soliciting the sale of a Competing Product to
that Customer. 
E.    If, during the two years before my Separation, a Supported Product was
sold or solicited for sale into a Territory by me, or any individual or business
unit that I managed, directed, supervised, or supported with other than
clerical, menial, or manual labor, then for two years following my Separation, I
shall not engage in any Activity as part of or in support of developing,
designing, testing, or producing a Competing Product for sale into that
Territory.
F.    If, during the two years before my Separation, a Supported Product was
sold or solicited for sale into a Territory by the Company, then for two years
following my Separation, I shall not engage in any Activity as part of or in
support of developing, designing, testing, or producing a Competing Product for
sale into that Territory.
G.    This section 5 will not apply if my work for the Company is principally
performed in California, Oklahoma, or North Dakota. If my duties for the Company
are principally performed in Colorado, section 5 will apply to me only if I was
engaged as an officer, executive, or management personnel, or as professional
staff to any Company officer, executive, or management personnel.


_____________________________
1California Labor Code §§2870-2872.
2 765 ILCS 1060/2, Ch. 140, par. 302, sec. 2.
3 Kansas Statutes 44-130.
4 Minnesota Statutes 181.78.
5 Washington Statutes 49.44.140






 
H.    Defined Terms.
“Activity” means an activity or service of the type that, during the two years
preceding my Separation, was performed for the benefit of the Company by me or
any individual or business unit that I managed, directed, supervised, or
supported with other than clerical, menial, or manual labor.
“Competing Product” means any product or service that is sold or provided in
competition with a Supported Product.
“Customer” means any person or company, including all related affiliates that
purchased or received a product or service from the Company during the two years
preceding my Separation.
“Supported Product” means any product or service that, during the two years
preceding my Separation, was designed, produced, marketed, sold, or supported by
me, or by any individual or business unit that I managed, directed, supervised,
or supported with other than clerical, menial, or manual labor, as well as any
product or service about which I, as part of my duties for the Company, learned,
created, or reviewed any Confidential Information or Trade Secret. 
“Territory” means a county within the United States of America, or a city, town,
or other municipality in any foreign nation, in which Company sold or
provided more than $500,000 (USD) in the aggregate worth of products or services
in the two years preceding my Separation.
6.     Non-Solicitation of Employees.
During my employment with the Company, and for two years following my Separation
I shall not, directly or indirectly, on my own behalf or in conjunction with any
person or legal entity, attempt to recruit, solicit, or induce any non-clerical
employee of the Company to terminate his or her employment relationship with the
Company.
7.    Injunctive Relief.
I understand that irreparable and incalculable injury might result to the
Company if I breach my obligations under this Agreement. I therefore agree that
if I take any action that would constitute or could reasonably lead to a breach
of my obligations, the Company will be entitled to an injunction restraining me
and any other person for or with whom I may be acting from further breach of
such obligations. This right to injunctive relief is in addition to any other
remedies to which the Company may be entitled, such as an order of specific
performance or money damages.
8.    Not an Employment Agreement.
I understand that this Agreement does not obligate the Company to continue to
employ me for any particular period. Nothing in this Agreement affects my status
as an “at will” employee of the Company, which permits me or the Company to
terminate my employment at any time for any reason or no reason at all.









8

--------------------------------------------------------------------------------





9.    Authorized Disclosure of Trade Secrets and Confidential Information.
A. Nothing in this Agreement supersedes, conflicts with, or otherwise alters my
obligations, rights, or liabilities created by existing statute or Executive
order relating to:
(i)    classified information of the United States Government;
(ii)    communications to the United States Congress;
(iii)    the reporting to an Inspector General of the Government of the United
States of mismanagement, gross waste of funds, abuse of authority, substantial
and specific danger to public health or safety, or a violation of any law, rule,
or regulation; or
(iv)    any other protection provided by US governmental agencies or
authorities relating to such communication or reporting.
B.    Under certain circumstances, I am immunized against criminal and civil
liability under federal or state trade secret laws if I disclose a Trade Secret
for the purpose of reporting a suspected violation of law. Immunity is available
if I disclose a Trade Secret in either of these two circumstances:
(i)    I disclose the Trade Secret (a) in confidence, (b) directly or indirectly
to a government official (federal, state or local) or to a lawyer, and (c)
solely for the purpose of reporting or investigating a suspected violation of
law; or
(ii)    I disclose the Trade Secret in the complaint or other documents filed in
a legal proceeding, so long as the document is filed “under seal” (meaning that
it is not accessible to the public).


C. This section 9 is intended to comply with the notification requirements of
the Defend Trade Secrets Act of 2016. This section 9 is also intended to comply
with the notification requirements of any current or future act or statute that
provides for rights or obligations when an employee reports to governmental
agencies or authorities.
10.    Binding Effect.
My obligations under this Agreement continue throughout my entire employment by
the Company, and certain obligations will survive and continue after my
Separation. This Agreement binds my heirs, executors, administrators, legal
representatives, and assigns and inures to the benefit of the Company and its
successors and assigns.
11.    Entire Agreement; Modifications; Waiver.
This Agreement defines the entire agreement and understanding between the
Company and me concerning its subject matter and supersedes all other previous
or contemporaneous agreements or understandings, whether written or oral,
between the Company and me concerning such subject matter, except that if I have
signed any other agreements with the Company, this Agreement will supplement,
and will not supersede or extinguish any of those agreements. This Agreement may
not be modified orally. The waiver by any party of the breach of any covenant or
provision in this Agreement will not operate or be construed as a waiver of any
subsequent breach by any party.
12.    Invalidity of any Provision.
If any provision of this Agreement is determined by a court or tribunal of
competent jurisdiction to be illegal, invalid, or unenforceable, then that
portion will be considered to be removed from this Agreement and, if legally
possible, the Company and I agree to replace it with a provision that achieves
our original intentions. In any event, the determination that any provision is
illegal, invalid, or unenforceable will not affect the validity of the remainder
of this Agreement.
13.    Applicable Law and Venue.
The Defend Trade Secrets Act will control all aspects of trade secrets and
confidential information. Otherwise, this Agreement will be governed by and
construed in accordance with the laws of the State of Ohio without regard to its
choice of law rules. Any dispute relating to this Agreement will be resolved by
the state and federal courts serving Stark County, Ohio, and I submit to the
jurisdiction of those courts.






 
14.    Interpretation.
This Agreement is to be interpreted fairly in accordance with its plain meaning,
and not by applying the rule of construction that would favor the non-drafter.
The words “include,” “includes”, “including” and “such as” should be read as if
they were followed by “without limitation” or similar phrase, unless the
accompanying text or context clearly requires otherwise.
15. Definitions.
“Company Development” means any Development that I conceive, author, or develop,
either individually or with others, during my previous or future employment by
the Company, whether or not it is capable of being patented or registered, if
the Development meets any of the following criteria:
(i)    the Development relates to the Company’s current or contemplated business
or activities;
(ii)    the Development relates to the Company’s actual or demonstrably
contemplated research or development;
(iii)    the Development results from any work I perform for the Company;
(iv)    the Development involves the use of the Company’s equipment, supplies,
facilities, Confidential Information, or Trade Secrets;
(v)    the Development results from or is suggested by any project specifically
assigned to me or any work done by the Company or by a third party at the
Company’s request; or
(vi)    the Development results from my access to any of the Company’s
Confidential Information or Trade Secrets.
“Confidential Information” means information that meets the following three
criteria:
(i) the information is possessed by or developed for the Company and relates to
the Company’s existing or potential business or technology;
(ii) the information is generally not known to the public; and
(iii) the Company seeks to protect the information from disclosure to others.
Information can be Confidential Information whether it is retained in human
memory, embodied on a tangible medium such as paper, or stored or displayed
electronically or by other intangible means.
Confidential Information includes information received by the Company from
others which the Company is obligated to treat as confidential, including
information obtained in connection with client engagements and other
collaborative arrangements.
Confidential Information may include a Trade Secret (defined below), but Trade
Secrets are treated differently in some respects in this Agreement.
Examples of Confidential Information include processes, designs, techniques,
formulae, methods, improvements, discoveries, inventions, ideas, source or
object code, data, programs, works of authorship, business plans, strategies,
existing or proposed bids, customer lists, costs, technical developments,
existing or proposed research projects, financial or business projections,
investments, marketing plans, negotiation strategies, training information and
materials, human resources files and employee wage information, information
generated for client engagements and information stored or developed for use in
or with computers.









9

--------------------------------------------------------------------------------





“Development” means any invention, discovery, information, know-how, design,
improvement, creation, or work of authorship, embodied in any form, including
ideas, processes, formulae, methods, source code, object code, data, programs,
manuals, reports, specifications, designs, mask works, drawings, models, and
techniques.
“Separation” means the end of my employment with the Company for any reason.
“Trade Secret” means any item of information possessed by or developed for the
Company, including the whole or any portion or phase of any scientific or
technical information, design, process, procedure, formula, pattern,
compilation, program, device, method, technique, or improvement, or any business
information or plans, financial information, or listing of names, addresses, or
telephone numbers, that satisfies both of the following:
(i) it derives independent economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or use; and
(ii) it is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy.






 













10

--------------------------------------------------------------------------------







Appendix A


SPECIAL TERMS AND CONDITIONS OF THE TIME-BASED RESTRICTED STOCK UNIT AGREEMENT
FOR INTERNATIONAL TIMKEN PARTICIPANTS


11